Motion GRANTED and Order filed April 1, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00226-CV
                                   ____________

 IN RE METROPOLITAN WATER COMPANY, L.P. AND MET WATER
                  VISTA RIDGE, L.P., Relators


                           ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                                21st District Court
                            Washington County, Texas
                           Trial Court Cause No. 37412

                                      ORDER

      On March 30, 2022, relators In re Metropolitan Water Company, L.P. and Met
Water Vista Ridge, L.P., filed a petition for writ of mandamus in this court. Relators
asks this court to compel the Honorable Carson Campbell, Judge of the 21st District
Court, in Washington County, Texas, to set aside his March 25, 2022 order directing
relators to produce electronic storage devices for forensic imaging and discovery.
      Relators also filed an emergency motion for temporary relief. On March 30,
2022, we entered an order, which stayed the March 25, 2020 order and the turning
over of any forensic images already obtained, if any, until a final decision by this
court on relators’ petition for writ of mandamus, or until further order of this court.

      On March 31, 2022, relators filed a motion for clarification of our March 30,
2022 stay order. We GRANT the motion and ORDER CyberEvidence to safely
and securely hold any data collected without performing any analysis or other work
on the data or disclosing the data to anyone pending a final decision on by this court
on relators’ petition for writ of mandamus, or until further order of this court.

                                   PER CURIAM


Panel consists of Chief Christopher and Justices Wise and Hassan.